RYLAND, J.
Prom the above statement, the only points for our adjudication involve the propriety of the action of the lower court, in refusing and in giving the instructions asked for.
The instruction given for the defendant properly put the question of usury before the jury ; aud the evidence, as preserved by the bill of exceptions,'fully warranted this instruction. The plaintiff below, who was introduced by the defendants as a witness, fully proves that on one hundred dollars of the original debt he charged twenty-five per cent.; and that, when the settlement was made, and the notice given by defendants to him, he compounded the interest, and took the note now in suit for the balance. The question of usurious interest was left to the jury ; and from the credits on the note, which was for the sum of one hundred and eighteen dollars and twenty-five cents, originally given on the settlement, I find that the plaintiff had received at various times the sum of one hundred, and seventeen dollars and ninety-two cents, before he sued on this note.
The object of the plaintiff below, by his instructions which he prayed the court to give the jury, was to exclude the idea of usury from the jury, because the parties had once made the settlement. The court did right in refusing these instructions. The 4th instruction, as' marked on the record,.it seems, was overlooked at the time by the court; it was neither given nor refused. The attention of the court was not directed to it. We therefore presume it was of no great importance, and shall pass it by.
The instructions which the court gave for the defendants, and which is set forth in the above statement of this case, called the attention of the jury to the fact of the full payment of principal and interest — that is legal interest ;• and if the jury should believe from the evidence, that the defendants had paid the plaintiff the principal and legal'interest, although there still appeared by the note something yet unpaid, that they should find for the defendants. The jury, did find for the defendants. I cannot see how they could have done otherwise.
Erom the whole proceedings in the case, the plaintiff has no just cause of complaint. He ought to be satisfied. The jury, before the justice of the peace, found for him only four dollars by their verdict; and the jury, in the Circuit Court, after hearing his own statement, found against him. The Circuit Court refused to set aside the finding and grant a new trial, and I am unwilling to reverse the judgment, nothing appearing on the record to authorize such action. The judgment below is affirmed. ■